Citation Nr: 1803995	
Decision Date: 01/22/18    Archive Date: 01/31/18

DOCKET NO.  14-23 660	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for personality changes due to traumatic brain injury (TBI).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from July 1972 to July 1976.

These matters are before the Board of Veterans' Appeals (Board) on appeal from May 2012 and October 2014 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

In August 2017, a videoconference hearing was held before the undersigned Veterans Law Judge, and a transcript of the hearing is associated with the record.  From the date of the hearing, the record was held open for 30 days in order to allow for the submission of additional evidence for consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


REMAND

On review of the record, the Board has found that additional development is necessary for the claims on appeal.

The Veteran's most recent VA TBI residuals examination took place in June 2014, with an addendum medical opinion provided in October 2014.  Thereafter, at his August 2017 hearing, the Veteran testified that his symptoms of personality changes due to TBI, including the effects of that disability on his ability to work, had worsened since the time of his last VA examination.  Later in August 2017, he submitted a VA Form 21-4142a indicating that he had received treatment at the VA Medical Center in Boise, Idaho as recently as August 4, 2017.

Additionally, at the June 2014 VA examination, the Veteran reported that he had applied for disability benefits from the Social Security Administration (SSA) and that at the time he was in the process of appealing a denial of such benefits.  Records from SSA were associated with the claims file in October 2008; however, the Veteran's statement at the June 2014 examination indicates that new SSA records may have been created since that time in association with subsequent claims for benefits.  As such records may be pertinent to the Veteran's claims, an attempt must be made to obtain them on remand.

On remand, after all outstanding treatment records have been obtained, a new VA TBI residuals examination should be scheduled in order to ascertain the current level of severity of the Veteran's personality changes due to TBI.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain updated VA treatment records from February 2014 to the present.

2.  Request and obtain from the SSA all documents pertaining to any application by the Veteran for SSA disability benefits since October 2008, including any decisions and/or determinations, and all supporting medical documentation utilized in rendering any decision or determination.

3.  After completing the development requested in item 1, schedule the Veteran for a VA TBI residuals examination with a clinician with appropriate expertise in order to ascertain the severity of his personality changes due to TBI.  The claims file should be made available to the examiner for review.  Any indicated tests should be accomplished and all pertinent symptomatology and findings must be reported in detail.

4.  Thereafter, review the record, ensure that all development is completed (and arrange for any further development suggested by additional evidence received), and readjudicate the claims on appeal for entitlement to a higher rating for personality changes due to TBI and entitlement to a TDIU rating.  If any benefit sought on appeal remains denied, in whole or in part, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. § 5109B (2012).




_________________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

